DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0337413 A1 to Bhat et al. (hereinafter "Bhat") in view of U.S. Patent Application Publication 2002/0076089 A1 to Muramatsu et al. (hereinafter "Muramatsu").
Regarding Claims 1 and 10, Bhat teaches a terminal, comprising a photoelectric fingerprint identification apparatus, wherein the photoelectric fingerprint identification apparatus comprises: a light-emitting unit, wherein the light-emitting unit generates at least a first light signal and a second light signal, the first light signal comprises visible light that has a shorter wavelength than red light, and the second light signal comprises red light or infrared;
a photoelectric fingerprint sensor (Figs. 14-20; Para. 121-125 of Bhat; One or more light emitting devices such as an LED or a VCSEL may also be mounted to the glass 92. The light emitting device and the detector element 100 may be mounted to the glass 92… As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102).
Bhat does not explicitly disclose that the photoelectric fingerprint sensor comprises a first sensing region and a second sensing region that do not overlap each other, and the first sensing region is covered with an infrared filter; wherein reflected light of the first light signal generated by the light-emitting unit is able to reach the first sensing region, and reflected light of the second light signal generated by the light-emitting unit is able to reach the second sensing region; an image detection unit, wherein the image detection unit is connected to the photoelectric fingerprint sensor, and the image detection unit is configured to detect reflected light energy of the first sensing region to obtain fingerprint information; and a living body detection unit, wherein the living body detection unit is connected to the photoelectric fingerprint sensor, and the living body detection unit is configured to detect reflected light energy of the second sensing region to obtain living body detection information.
However, Muramatsu teaches a photoelectric fingerprint sensor comprising a first sensing region and a second sensing region that do not overlap each other, and the first sensing region is covered with an infrared filter (Fig. 3; Para. 94-106 of Muramatsu; optical image sensor 33 is formed by a block having infrared sensitivity and a block without having infrared sensitivity…  partially affixing a infrared-cutting filter to an optical image sensor having infrared sensitivity, thereby forming a block that does not have infrared sensitivity in the portion having the infrared-cutting filter); wherein reflected light of first light signal generated by a light-emitting unit is able to reach the first sensing region, and reflected light of the second light signal generated by the light-emitting unit is able to reach the second sensing region (Figs. 3-5(C); Para. 94-106 of Muramatsu; As shown in FIG. 5(A), in the case in which a finger to fingerprint authenticated is placed on the optical image sensor 33, if the finger is an actual living finger, because the image obtained from the optical image sensor 33, as shown in FIG. 5(B), because of the infrared sensitivity as shown in the upper part of the drawing, is a clear fingerprint image, and although the bottom part does not have infrared sensitivity, the visible light sensitivity in this region results in a clear fingerprint image); an image detection unit, wherein the image detection unit is connected to the photoelectric fingerprint sensor, and the image detection unit is configured to detect reflected light energy of the first sensing region to obtain fingerprint information (Figs. 3-5(C); Para. 94-106 of Muramatsu; In the case in which the “finger” was in fact a replica, the image obtained from the optical image sensor 33, as shown in FIG. 5(C), because of the infrared sensitivity in the upper part of the optical image sensor 33, is an unclear fingerprint image, and although there is no infrared sensitivity in the lower part, a clear fingerprint image results. The reference processing section 37 makes a comparison between the clarity of the input fingerprint images between the block with infrared sensitivity and the block without having infrared sensitivity); and a living body detection unit, wherein the living body detection unit is connected to the photoelectric fingerprint sensor, and the living body detection unit is configured to detect reflected light energy of the second sensing region to obtain living body detection information (Figs. 3-5(C); Para. 94-106 of Muramatsu; As is clear from FIG. 5, in the case of the finger of a living organism, there is no difference in clarity between the images obtained by the two blocks, but in the case of a replica, there is a difference in the clarity between the images obtained by the two blocks. Using this, it is possible to distinguish between a living finger and a replica).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the photoelectric fingerprint sensor comprises a first sensing region and a second sensing region that do not overlap each other, and the first sensing region is covered with an infrared filter; wherein reflected light of the first light signal generated by the light-emitting unit is able to reach the first sensing region, and reflected light of the second light signal generated by the light-emitting unit is able to reach the second sensing region; an image detection unit, wherein the image detection unit is connected to the photoelectric fingerprint sensor, and the image detection unit is configured to detect reflected light energy of the first sensing region to obtain fingerprint information; and a living body detection unit, wherein the living body detection unit is connected to the photoelectric fingerprint sensor, and the living body detection unit is configured to detect reflected light energy of the second sensing region to obtain living body detection information using the teachings of Muramatsu in order to modify the device taught by Bhat. The motivation to combine these analogous arts would have been to provide stable fingerprint authentication, which is little influenced by the ambient temperature and a fingerprint authentication apparatus that is maintenance free (Para. 28-29 of Muramatsu).

Regarding Claims 2 and 15, the combination of Bhat and Muramatsu teaches a touch assembly, wherein the touch assembly is provided with a detection surface capable of transmitting light signals; and the light-emitting unit emits the first light signal and the second light signal toward the detection surface, the first light signal reaches the first sensing region after being reflected by an obstruction on the detection surface, and the second light signal reaches the second sensing region after being reflected by the obstruction on the detection surface (Figs. 14-20; Para. 121-125 of Bhat; One or more light emitting devices such as an LED or a VCSEL may also be mounted to the glass 92. The light emitting device and the detector element 100 may be mounted to the glass 92… As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102
Fig. 3; Para. 94-106 of Muramatsu; optical image sensor 33 is formed by a block having infrared sensitivity and a block without having infrared sensitivity…  partially affixing a infrared-cutting filter to an optical image sensor having infrared sensitivity, thereby forming a block that does not have infrared sensitivity in the portion having the infrared-cutting filter).

Regarding Claims 3 and 16, the combination of Bhat and Muramatsu teaches a printed circuit board, wherein the photoelectric fingerprint sensor is disposed on the printed circuit board (Fig. 17; Para. 121 of Bhat; As shown in FIG. 17, electrical connection to the detector element 100 may also be made independently of the glass 92, for example, by a flexible PCB (flex circuit), PCB, ribbon connector, wire assembly or any other appropriate element connected to the backside of the detector element 100).

Regarding Claims 4 and 17, the combination of Bhat and Muramatsu teaches that the light-emitting unit comprises: a first light-emitting subunit, configured to generate the first light signal; and a second light-emitting subunit, configured to generate the second light signal; wherein the first light-emitting subunit and the second light-emitting subunit are both disposed on the printed circuit board; or the first light-emitting subunit is disposed in the touch assembly, and the second light-emitting subunit is disposed on the printed circuit board (Figs. 14-20; Para. 121-125 of Bhat; As shown in FIG. 17, electrical connection to the detector element 100 may also be made independently of the glass 92, for example, by a flexible PCB (flex circuit), PCB, ribbon connector, wire assembly or any other appropriate element connected to the backside of the detector element 100. One or more light emitting devices such as an LED or a VCSEL may also be mounted to the glass 92. The light emitting device and the detector element 100 may be mounted to the glass 92… As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102).

Regarding Claims 5 and 18, the combination of Bhat and Muramatsu teaches that the sensing region of the photoelectric fingerprint sensor comprises a pixel array; and the first sensing region is an image capture pixel region for capturing a fingerprint image, and the second sensing region is a virtual sensing pixel region for infrared sensing (Figs. 18-20; Para. 121-125 of Bhat; As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102
Fig. 3; Para. 94-106 of Muramatsu; optical image sensor 33 is formed by a block having infrared sensitivity and a block without having infrared sensitivity…  partially affixing a infrared-cutting filter to an optical image sensor having infrared sensitivity, thereby forming a block that does not have infrared sensitivity in the portion having the infrared-cutting filter).

Regarding Claims 6 and 19, the combination of Bhat and Muramatsu teaches that the virtual sensing pixel region is distributed on an outer side of the image capture pixel region; or the virtual sensing pixel region is distributed on an inner side of the image capture pixel region (Figs. 18-20; Para. 121-125 of Bhat; As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102).

Regarding Claims 7 and 20, the combination of Bhat and Muramatsu teaches that the outer side of the image capture pixel region comprises a circumference of the image capture pixel region, one side of the image capture pixel region, or a plurality of sides of the image capture pixel region (Figs. 18-20; Para. 121-125 of Bhat; As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102).

Regarding Claim 8, the combination of Bhat and Muramatsu teaches that the image capture pixel region occupies at least one column of pixels of the pixel array, and the virtual sensing pixel region occupies pixels in the pixel array other than the pixels occupied by the image capture pixel region (Fig. 3; Para. 94-106 of Muramatsu; optical image sensor 33 is formed by a block having infrared sensitivity and a block without having infrared sensitivity…  partially affixing a infrared-cutting filter to an optical image sensor having infrared sensitivity, thereby forming a block that does not have infrared sensitivity in the portion having the infrared-cutting filter… divide this optical image sensor 33 into a greater number of blocks, in which case, the blocks having infrared sensitivity and the blocks not having infrared sensitivity can be disposed in a checkerboard pattern… ideal arrangement is one in which a block with infrared sensitivity and a block without having infrared sensitivity are disposed for each line of the optical image sensor 33. Additionally, division into blocks is possible not only in the horizontal direction, as shown in FIG. 5, but also in the vertical direction).

Regarding Claim 9, the combination of Bhat and Muramatsu teaches an optical lens disposed above the infrared filter (Fig. 3; Para. 92 of Muramatsu; lens 39).

Regarding Claim 11, the combination of Bhat and Muramatsu teaches an organic light-emitting diode (OLED) screen, wherein the OLED screen serves as a touch assembly of the photoelectric fingerprint identification apparatus; and a self-luminous unit of the OLED screen serves as a first light-emitting subunit of the photoelectric fingerprint identification apparatus (Figs. 14-20; Para. 108, 125-127 of Bhat; integrated display and optical sensor… touchscreen sensor layer… OLED display).

Regarding Claim 12, the combination of Bhat and Muramatsu teaches fingerprint identification method applied to the terminal according to claim 10, and comprising: receiving a first input of an operating body pressing the photoelectric fingerprint identification apparatus, and starting the light-emitting unit in response to the first input; detecting, by the living body detection unit, reflected light energy of the second sensing region to obtain living body detection information; in a case in which the living body detection unit detects that the operating body is a living body, detecting, by the image detection unit, reflected light energy of the first sensing region to obtain fingerprint information; and identifying, by the terminal, the fingerprint information, and outputting a fingerprint identification result; wherein the light-emitting unit generates at least a first light signal and a second light signal, the first light signal comprises visible light that has a shorter wavelength than red light, and the second light signal comprises red light or infrared; and reflected light of the first light signal generated by the light-emitting unit is able to reach the first sensing region of the photoelectric fingerprint sensor, and reflected light of the second light signal generated by the light-emitting unit is able to reach the second sensing region of the photoelectric fingerprint sensor (Fig. 1; Para. 51-52, 76 of Bhat; processor 22 may compare the data to stored information in a memory for authenticating the user… algorithms or software 
Fig. 13; Para. 99-106 of Bhat; touch sensor, or a light shadow sensor, may be incorporated in the device for detecting when a body part is over the output window to start the image detection process… the LEDs are energized to apply the desired wavelengths to the body part to detect localized light absorption by the body part for fingerprint detection, blood vessel detection, pulse, etc. The LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern
Figs. 14-20; Para. 121-125 of Bhat; As shown in FIG. 18, the emitted light 117 from the IR emitter 102 is reflected back (light rays 118) from the body part 116 and detected by the detector element 100… the display itself may be used as the emitter, and the detector element 100 may simply detect the reflected light from the display…  light reflected off the body part 16 may be from the display pixels 124 or from a dedicated emitter 102
Fig. 3; Para. 94-106 of Muramatsu; optical image sensor 33 is formed by a block having infrared sensitivity and a block without having infrared sensitivity…  partially affixing a infrared-cutting filter to an optical image sensor having infrared sensitivity, thereby forming a block that does not have infrared sensitivity in the portion having the infrared-cutting filter).

Regarding Claim 13, the combination of Bhat and Muramatsu teaches a terminal, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the steps of the fingerprint identification method according to claim 12 are implemented (Fig. 1; Para. 51-52, 76 of Bhat; processor 22 may compare the data to stored information in a memory for authenticating the user… algorithms or software).

Regarding Claim 14, the combination of Bhat and Muramatsu teaches a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by the processor, the steps of the fingerprint identification method according to claim 12 are implemented (Fig. 1; Para. 51-52, 76 of Bhat; processor 22 may compare the data to stored information in a memory for authenticating the user… algorithms or software).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622